DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.

Allowable Subject Matter
Claims 1, 3, 8-13 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a clutch including the combination of limitations recited in claim 1, particularly in combination with “the first spring is disposed between the boss portion and the drive disc, the first inner friction plate is sleeved over the boss portion, the boss portion is provided with a stop structure disposed on a side of the first inner friction plate closely adjacent to the basic friction plate that is opposite to the basic friction plate, and the second spring is disposed between the flange portion and the first inner friction plate closely adjacent to the basic friction plate to abut the first inner friction plate closely adjacent to the basic friction plate against the stop structure” and “based on the engagement of the first outer friction plate and the first inner friction plate, the second spring is further compressed when the outer hub continues to move closer to the first friction plate assembly to cause the flange portion to press the basic friction plate to thereby engage the basic outer friction plate with the first inner friction plate closely adjacent to the basic friction plate”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID R MORRIS/Primary Examiner, Art Unit 3659